Citation Nr: 1314330	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  11-04 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The appellant had service in the National Guard from November 1954 to August 1959. 

This appeal to the Board of Veterans' Appeals, hereinafter the Board, arose from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, that, in pertinent part, denied the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus.

The appellant testified before the undersigned Veterans Law Judge (VLJ) at the RO via videoconference hearing in February 2013.  A transcript of that hearing was prepared and has been included in the claims folder for review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The available service department records consist of a November 1954 entrance examination into the Massachusetts National Guard (Mass NG), with normal ears and hearing shown to be 15/15 bilaterally on spoken voice testing.  Audiology testing was deemed not required.  The accompanying report of medical history revealed he answered "no" to having ear, nose or throat trouble or running ears.  The entrance examination indicated that he was to be assigned to Battery B of the 744th AAA Bn for training on the use of the 90 millimeter gun.  The same findings of normal ears, with hearing shown to be 15/15 bilaterally on spoken voice testing, were shown on a June 1958 re-enlistment examination, with the same responses of no history of ear, nose or throat trouble or running ears given on the accompanying report of medical history.  The available service personnel records show that the appellant was discharged from the Mass NG in August 1959.  His military occupational specialty (MOS) was FC Operator 173.10.  His military qualifications included Sharpshooter Carbine Cal. .30 in June 1958.  He received the Sharpshooter Badge for Carbine.  There are no records setting forth any periods of active or inactive duty for training, although the entrance examination showing he was to be assigned for training on the use of the 90 millimeter gun suggests that such training was forthcoming.  

In his June 2009 claim the appellant alleged hearing loss related to his service in the Mass NG.  In a statement dated the same month as the claim, the appellant described being in the MA NG from 1954 to 1959 working with an artillery unit around the big guns.  He reported that they worked without hearing protection when training and firing artillery.  He now described significant hearing loss that went back to his time in the MA NG, and also described ringing in his ears since then.  In his June 2009 claim he reported no treatment for either hearing loss or tinnitus in the service and listed no medical providers.  

Post service medical treatment records prior to June 2009 consist of private treatment records from March 2003 to 2009.  These include a March 2003 consult to address sore throat problems showing no complaints or findings of ear problems in the ear, nose and throat (ENT) evaluation.  In December 2007 the appellant was seen for problems with dizziness/vertigo, which revealed findings of mild wax in the ear canals, but contained a notation that his hearing seemed okay and there was no tinnitus.  The impression following examination and testing was anemia.  A December 2007 MRI of the brain showed no lesion in or around either internal auditory canal.  

Dizziness was again reported in a January 2008 record with no findings other than some wax in the ears.  A patient report from the same month addressed ongoing problems with daily brief episodes of positional vertigo since December 2007 with a question of right BPPV, however he did not get dizzy when ENT laid him back.  Again, wax (cerumen) was noted in his right ear canal.  Results from testing revealed finding s of a right weakness consistent with right vestibular nerve/labyrinthine pathology.  The presence of cerumen in the right ear could not be ruled out as a factor in the abnormal test results.  Positional stability yielded a vestibular pattern as he swayed or fell in conditions without vision.  Other testings were within normal limits.  Further follow-up was indicated.  Another report from January 2008 that addressed the subjective complaints of dizziness of one month's duration significantly revealed the appellant to deny associated symptoms such as hearing loss and tinnitus.  Following examination of the ears which were unremarkable, but with an audiogram conducted, the treating physician assessed benign positional vertigo, but also assessed sensorineural hearing loss.  

The January 2008 private audiogram report for the positional vertigo revealed raw scores in both ears that were interpreted as puretone thresholds showing a moderate sensorineural hearing loss beginning at 4000 HZ bilaterally.  The history give by the appellant and recorded in this report indicated that the appellant denied tinnitus but reported some work related exposure (HVAC work). 

Again dizziness was shown in a May 2008 record that again diagnosed anemia and revealed normal ears on examination.  A December 2008 follow-up for anemia again only revealed wax build up in the ears. 

The records from 2008 to 2009 primarily focused on other health problems such as cardiovascular issues.  Repeated review of systems done in March 2008, June 2009, December 2008, January 2009, and April 2009 were negative for any issues with hearing or tinnitus and no significant findings for the ears reported on the physical examinations on these respective dates.  Normal tympanic membranes (TM's) were shown on evaluations in April 2009 and August 2009, which focused on other medical issues.  

In his April 2010 notice of disagreement and a December 2011 statement the appellant described working around artillery without hearing protection and reported having hearing problems and ringing in his ear as a result of this noise exposure.  In his February 2011 VA Form I-9, the appellant argued that his occupation in HVAC entailed work on small freezer units and only involved limited noise exposure.  He speculated this entailed no more noise than what an average person would have during a typical day.  

At his February 2013 hearing, the appellant testified that he generally was about 20-30 feet from the howitzer guns during active service.  He indicated that his left ear seems to have good hearing, but his right ear has poor hearing.  He indicated that he has had hearing problems the entire time of his 47 year marriage.  He indicated that when he joined the National Guard, he was seen a few times in the service by an ENT specialist because he was disoriented, suggesting he had issues with vertigo causing him to roll out of bed.  He testified that after being in the National Guard, he sought treatment 15 years ago for ear problems.  He indicated these records from 15 years ago are no longer available.  He testified that he currently receives no treatment for hearing problems or tinnitus and that he uses no hearing aid.

Regarding occupational exposure, the appellant did not testify as to this, however his representative argued that his job as an HVAC technician did not entail occupational noise exposure.  

A March 2013 lay statement from the appellant's wife said that she met him in 1964 and at that time she noticed he did not hear well if she sat beside him, especially on the right side.  She noted that he has to have the TV and radio on loud now.  

An etiological opinion has not been obtained for the appellant's claims.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

Here, the appellant has credibly testified that he experienced acoustic trauma in service and the evidence reflects current disability.  There is no convincing evidence that current disability is related to service but the appellant has argued that current hearing loss and tinnitus is related to inservice acoustic trauma.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should undergo a VA audiological examination to determine the nature and etiology of any hearing loss and/or tinnitus.  The claims file and a copy of this remand should be made available to the examiner for review.  Review of the claims file should be noted in the examination report.  All necessary tests and studies, including audiometric examination, should be conducted.  

For any hearing loss and/or tinnitus found, the examiner should indicate whether it as likely as not (50 percent probability or greater) had its onset during active duty or is otherwise related to the appellant's military service.  A complete rationale should be included.  In this regard, the examiner is asked to comment on the appellant 's service and post-service medical treatment records.  For purposes of the examination, the Board finds the appellant is credible that he experienced acoustic trauma in service.  It is not credible that his tinnitus and hearing loss have persisted since service and that he has not experienced significant acoustic trauma during post service years.  

2.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the appellant and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



Department of Veterans Affairs


